Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-2 and 4-20 have been examined in this application.  Claim 3 has been canceled.  This communication is a Final Rejection in response to Applicant’s Amendment/Remarks filed on 8/25/2021.  The Information Disclosure Statement (IDS) filed on 8/27/2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,098,378 to Wyatt in view of U.S. Patent 6,026,527 to Pearce in view of U.S. Patent 3,528,841 to Donaldson in further view of U.S. Patent 6,328,798 to Bostrom et al (hereinafter Bostrom).
As per claim 1
compressing the cushion, including the cushioning element, from the expanded state into a compressed state (see Fig. 2-3, mattress [1] is compressed in press [5A/5B], shown by uncompressed mattress [1], compressed mattress [1M]).
Wyatt, however, does not teach the following which is described by Pearce:  the cushioning element comprising walls (see Pearce, Fig. 2-3, [207]: walls) defining hollow columns (see Pearce, Fig. 2-3, [206]: hollow columns), the surfaces of the cushioning element comprising surfaces of the walls (see Fig. 2-3, walls [207] may be considered “surfaces” of Pearce’s cushioning element).
The Examiner notes that compressing the cushion of Pearce in the manner described by Wyatt would inherently result in the claimed step of: “collapsing the hollow columns and bringing the surfaces of the walls in contact with each other” as the walls of Pearce’s cushion would come in contact with each other as the cushion is compressed/rolled.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt with these aforementioned teachings of Pearce to have provided a cushion of the structure of Pearce (including walls/hollow columns) to be compressed in the method as described by Wyatt as the method of packaging a mattress/cushion according to Wyatt could easily be applied to the cushion structure of Pearce for the same result. 
Wyatt/Pearce, however, does not teach the following which is described by Donaldson: the olfein powder preventing the surfaces of the walls from adhering to each other (see Donaldson, col. 4, lines [4-24]: use of polyolefin powder to reduce “tackiness” between polymeric materials is discussed).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt with these aforementioned teachings of Donaldson with the motivation of coating the wall or other surfaces of the cushioning element of Wyatt with a polyolefin powder to reduce tackiness for improved handling/rolling of polymer articles.
Further, Wyatt, Pearce, and Donaldson do not explicitly teach the following which is disclosed by Bostrom:  coating surfaces of a cushioning element of the mattress with a olefin powder while the cushioning element is substantially in an expanded state (see Bostrom, Fig. 3, shows a particle feeder [58] for applying polymeric particles to another material).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt to have further include a step of applying a polymeric particle powder with the production apparatus of Bostrom during an initial step in Wyatt (Fig. 9, mattress [M3]) prior to the compression step (Fig. 9, [M9]) so as to reduce tackiness for improved rolling of the mattress.
As per claim 2
As per claim 4, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Donaldson teaches: wherein coating the surfaces of the cushioning element with the olefin powder comprises coating the surfaces of the cushioning element with a high density polyethylene powder (see col. 3, lines [38-59]: suggests that higher density polymers are preferred, as “preferred polymers’ dispersion temperatures range from about 160-230° C” which is a higher temperature than the dispersion rate for “low-density polyethylene” which is “about 110° C”).
As per claim 5, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Donaldson teaches: further comprising coating the surfaces of the cushioning element with hollow microspheres (see col 4, lines [51 -55]: “of spherical shape”).  The Examiner also notes that the particles used by Bostrom appear spherical (Fig. 1A/1B and col. 8, lines [9-12]).
As per claim 6, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Pearce teaches:  wherein coating the surfaces of the cushioning element comprises coating the surfaces of a cushioning element comprising an elastomeric material comprising an elastomeric polymer extended with a plasticizer (see Pearce, col. 34, lines [64-67] thru col. 35, lines [1-2]: describes an elastomeric polymer with a plasticizer).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wyatt, Donaldson, and Bostrom with these aforementioned teachings of Pearce, to have replaced the generic mattress of Wyatt with a specific mattress/cushion of Pearce 
As per claim 7, Wyatt as modified by Pearce, Donaldson, Bostom teach all the limitations as described in the above rejection of claim 6, and additionally Pearce teaches:  wherein coating the surfaces of the cushioning element comprises coating the surfaces of the walls defined by the elastomeric polymer extended with the plasticizer (as noted in the updated rejection to claim 1, walls [207] may be considered “surfaces” of Pearce’s cushioning element).
As per claim 8, Wyatt as modified by Pearce, Donaldson, Bostom teach all the limitations as described in the above rejection of claim 7, and additionally Pearce teaches:  injection molding the cushioning element from the elastomeric polymer extended with the plasticizer (see Fig. 40b and col. 5, lines [55-64]).
As per claim 9, Wyatt as modified by Pearce, Donaldson, Bostom disclose the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element within 180 minutes of injection molding the cushioning element.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected 180 minutes after injection molding so that the material would be cooled and not infuse any powder of Donaldson into the material of Pearce, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The Examiner further notes that based on Applicant’s specification there is no criticality to “within 180 
As per claim 10, Wyatt as modified by Pearce, Donaldson, Bostom discloses the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element with the powder and the cushioning element having a weight ratio of about 0.01:100 to about 3.0:100. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have this specific weight ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 11, Wyatt as modified by Pearce, Donaldson, Bostom discloses the claimed invention except for wherein coating the surfaces of the cushioning element comprises coating the surfaces of the cushioning element with the powder and the cushioning element having a weight ratio of 0.7:100. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have this specific weight ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As per claim 12, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches: wherein coating the surfaces of the cushioning element comprises tumbling 
As per claim 13, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches: removing excess powder from the surfaces of the cushioning element (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it may fall due to gravity during this spinning process).
As per claim 14, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 13, and additionally Wyatt teaches: wherein removing the excess powder from the surfaces of the cushioning element comprises tumbling the cushioning element without powder (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it would fall due to gravity during this process, further this spinning process in Wyatt is not shown having any interaction with powder).
As per claim 15, Wyatt as modified by Pearce, Donaldson and Bostrom teach all the limitations as described in the above rejection of claim 1, and additionally Wyatt teaches: removing a compressive force from the cushion, the cushion substantially immediately returning substantially to the expanded state (see Wyatt, Fig. 8, the mattress within container [12] would inherently assume it’s original state when removed from the package).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,026,527 to Pearce in view of U.S. Patent 3,528,841 to Donaldson in further view of U.S. Patent 6,098,378 to Wyatt.
As per claim 16, Pearce teaches: A method for packaging a mattress, the method comprising:  manufacturing a cushioning element of a mattress (see col. 5, lines [1-21]: use in a “mattress” is disclosed) from an elastomeric material comprising an elastomeric polymer extended with a plasticizer (see Pearce, col. 34, lines [64-67] thru col. 35, lines [1-2]: describes an elastomeric polymer with a plasticizer), the elastomeric material defining intersecting walls defining a plurality of hollow buckling columns (see Pearce, Title/Abstract, and Fig. 2-3).
Pearce, however, does not explicitly teach the following which is described by Donaldson:  coating surfaces of a cushioning element of the mattress, including surfaces defining the plurality of hollow buckling columns, with a powder, the powder preventing surfaces of the cushioning element that are brought into contact with each other while compressing the cushion from adhering to each other (see Donaldson, col. 4, lines [4-24]: use of polyolefin powder to reduce “tackiness” between polymeric materials is discussed).
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pearce with these aforementioned teachings of Donaldson with the motivation of coating the wall or other surfaces of the cushioning element of Pearce with a polyolefin powder to reduce tackiness for improved handling/rolling of polymer articles.
Pearce and Donaldson disclose the claimed invention except for coating the surfaces of the cushioning element within 180 minutes of manufacturing.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected 180 minutes after manufacture so that the material would be sufficiently cooled to not infuse any powder of Donaldson into the material of Pearce, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The Examiner further notes that based on Applicant’s specification there is no criticality to “within 180 minutes” as applying the powder may also be accomplished after “more than 180” minutes” (Spec, para [0045]).
Further, Pearce and Donaldson do not explicitly teach the following which is taught by Wyatt: compressing the cushion, including the cushioning element, from the expanded state into a compressed state (see Fig. 2-3, mattress [1] is compressed in press [5A/5B], uncompressed mattress [1], compressed mattress [1M]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pearce and Donaldson with these aforementioned teachings of Wyatt with the motivation of providing appropriate machinery to roll and compress a mattress for easier storage, packaging, and transport (see Wyatt, Title).
As per claim 17, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Pearce teaches:  wherein manufacturing the cushioning element comprises injection molding 
As per claim 18, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: wherein coating the surfaces of the cushioning element comprises tumbling the cushioning element with the powder (see Wyatt, Fig. 14-18, the process as shown “rolling” the mattress [M] could broadly be interpreted as “tumbling”).
As per claim 19, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: further comprising: removing excess powder from the cushioning element (see Wyatt, Fig. 14-18, the Examiner notes that the tumbling process would inherently remove “excess powder” as it would fall due to gravity during this spinning process).
As per claim 20, Pearce as modified by Donaldson and Wyatt teach all the limitations as described in the above rejection of claim 16, and additionally Wyatt teaches: further comprising: removing a compressive force from the cushion, the cushion substantially immediately returning substantially to the expanded state (see Wyatt, Fig. 8, the mattress within container [12] would inherently assume it’s original state when removed from the package).

Response to Arguments
The 112(b) rejections of claims 5 and 14 has been withdrawn in response to Applicant’s amendments submitted 8/25/2021.
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed with respect to claims 16-20 have been fully considered but they are not persuasive.
In response to Applicant's argument that “The teachings of Donaldson are limited to the application of olefin powders to pellets of unextended elastomeric materials. Wyatt lacks any teaching or suggestion regarding coating a cushioning element with a powder,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner respectfully submits that the teachings from the combination of references still read on claim 16 in so much that before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a suggestion to apply an olefin powder described by Donaldson to the cushioning element structure of Pearce to provide reduced tackiness between buckling columns/walls of the device of Pearce during a compression of a cushioning element as described by Wyatt.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/15/2021